Citation Nr: 1713648	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for persistent depressive disorder.

2.  Entitlement to a rating in excess of 10 percent prior to May 2, 2015 and 20 percent thereafter for lumbar facet arthrosis (previously characterized as upper back strain).

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with limitation of extension.

4.  Entitlement to an initial compensable rating for right knee degenerative joint disease with limitation of flexion.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, April 2015, and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2015 rating decision, the RO increased the Veteran's disability rating for lumbar facet arthrosis (previously characterized as upper back strain) from 10 percent to 20 percent, effective May 2, 2015.  In that rating decision, the RO also granted a separate, noncompensable rating for degenerative joint disease of the right knee with limitation of flexion, effective May 2, 2015.  Inasmuch as higher ratings are available for both claims, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The matter was before the Board in June 2016 at which time it was remanded for the RO's consideration of new evidence that had been added to the record.  Review of the record shows that further development is required regarding the issues of increased ratings for lumbar facet arthrosis and degenerative joint disease, right knee.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims for increased ratings for lumbar facet arthrosis, right knee degenerative joint disease with limitation of extension, right knee degenerative joint disease with limitation of flexion and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.   


FINDING OF FACT

Throughout the period on appeal, the Veteran's persistent depressive disorder more nearly approximates occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, thinking and mood; nor has it resulted in total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for persistent depressive disorder have been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the notice requirements pertaining to an increased rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the April 2015 rating decision on appeal.  Thus, there is no timing error.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations to assess the severity of his persistent depressive disorder during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 98); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Increased Initial Rating for Persistent Depressive Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran contends he is entitled to an initial disability rating in excess of 30 percent for his service-connected persistent depressive disorder.  Specifically, he is seeking a 70 percent disability rating or higher due to his serious impairment in social and occupational functioning.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 426, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Veteran's service-connected persistent depressive disorder is currently assigned an initial disability evaluation of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9434.  He asserted in his substantive appeal (VA Form 9) that his symptoms warrant at least a 70 percent evaluation.  Following review of the evidence of record, the Board has determined that his symptoms warrant a 50 percent evaluation.

Although the VA examiners who evaluated the Veteran in March 2015 and December 2015 characterized his symptoms as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - the level of impairment contemplated by a 30 percent disability rating - the evidence of record reflects that the Veteran's symptoms of persistent depressive disorder have included depressed mood, sleep impairment, loss of interest, fatigue and loss of energy, feelings of worthlessness and hopelessness, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that when reasonable doubt is resolved in the Veteran's favor, such symptoms most closely approximate occupational and social impairment with reduced reliability and productivity - the criteria associated with a 50 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 50 percent rating have been consistently identified by VA examiners and healthcare providers.  Resolving all doubt in the Veteran's favor, the evidence reflects symptomatology that most closely approximates the criteria for a 50 percent disability rating throughout the claim period.  To that extent, the claim is granted.

The Veteran's symptoms have not been consistent with occupational social impairment with deficiencies in most areas such that a 70 percent disability rating is warranted.  The Veteran has denied any suicidal ideation or intent, as well as any difficulty concentrating, and VA examiners have consistently observed him to be alert and oriented in all spheres, cooperative, and appropriately dressed and groomed.  In November 2014, the Veteran expressed experiencing difficulty falling asleep and staying asleep, feelings of sadness and depression as a result of his back and knee pain, and feelings of stress knowing that his physical health prevents him from doing things he used to enjoy, such as exercise, work around the house and doing things with his wife.  The examiner noted that the Veteran tends to get emotional easily when describing the pain he endures.  At his December 2015 VA examination, the Veteran identified meaningful interpersonal relationships with several family members including his wife, daughter and mother-in-law.  He endorsed engaging in and enjoying activities including reading and spending time with his grandchildren.  He reported some difficulties connecting with others, noting that he only feels connected to his wife.  The March 2015 and December 2015 VA examiners noted that the Veteran's mental health symptoms cause him to isolate himself from others and to have difficulties in forming new relationships.  The December 2015 VA examiner opined that as this tendency relates to work, the Veteran would likely experience some difficulties interacting with coworkers or supervisors; however, these symptoms do not appear to directly contribute to any significant occupational impairment.  The Board finds these symptoms most closely approximate a difficulty in establishing and maintaining effective work and social relationships, rather than an occupational and social impairment with deficiencies in most areas such as work, school, and family relations, judgement, thinking or mood.  Additionally, the Board acknowledges that, at a treatment session with his private counselor in November 2014, the Veteran expressed feelings of hopelessness about his physical and mental conditions improving and worrying about being able to take care of his disabled wife due to his physical condition.  At his December 2015 VA examination he described his current mood as "ok" and presented with a mostly bright affect.  The examiner noted that the Veteran described his mood over the past month as having some bad days, but that not every day was bad.  The Board finds that these symptoms of depression do not rise to the level of "near-continuous" and thus, near-continuous depression affecting the ability to function independently, appropriately and effectively, consistent with the 70 percent criteria has not been shown.  

In determining that a 50 percent, rather than 70 percent, disability evaluation is warranted, the Board has considered the Veteran's self-isolation and family relationships.  At a March 2015 VA examination, the Veteran reported that he does not like to be around other people.  He stated that he has been told by others that he withdraws from people and does not participate in making contact with family and friends.  He reported that he avoids friends from the military because he does not want to be reminded of his military experiences.  He reported that he does talk to his daughters when they call him, though they will ask him why he does not call them.  The Veteran has been married to his wife since 1991.  He reported that he and his wife are in separate rooms most of the time when they are at home.  At his December 2015 VA examination, the Veteran described his marriage as "pretty good" noting that his wife was born without arms and that he experienced some frustration with his perceived difficulties in caring for her due to his chronic pain.  The Veteran again stated that they often spend the day in separate rooms, but sleep in the same bedroom.  The Veteran reported that he had two daughters, initially stating that he sees them "every now and then."  With further prompting by the examiner, the Veteran stated that he sees one daughter on an almost daily basis as she brings her children to his home and comes over to assist the Veteran and his wife.  The Veteran also indicated that his mother-in-law frequently comes to his home to help manage household activities such as cooking and laundry.  He has contact with one of his brothers approximately once a month, but denied having any friends - stating he just doesn't care to be around people that much.  While the Board recognizes that these behaviors indicate the Veteran has difficulty in establishing and maintaining effective relationships; it does not find that his interactions with others are consistent with occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.

The Veteran has indicated on various occasions, including his March 2015 and December VA examinations, that he stopped working in 2007 due to pain and depression.  However, after evaluating the Veteran, the VA examiners are in agreement that the Veteran experiences occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or due to symptoms controlled by medication.  The December 2015 examiner opined that the Veteran would likely experience some difficulties interacting with coworkers or supervisors due to his isolative tendencies and his reported irritability.  However, the Veteran would not likely experience any difficulties concentrating on occupational tasks, given his denial of concentration difficulties as well as his observed concentration abilities during the examination.  The examiner determined that the Veteran's depressive symptoms seem to cause him to isolate from others, but do not appear to contribute to any significant occupational impairment.  A finding that the Veteran's psychiatric symptoms cause some degree of occupational impairment does not necessitate a finding of occupational and social impairment with deficiencies in most areas as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 70 percent disability rating, or symptoms that are of similar duration, frequency, and severity that would warrant a finding that the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school and family relations during the claim period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Finally, the Board again notes that the Veteran has specifically argued in favor of a 70 percent disability rating in connection with his appeal.  However, to the extent he believes he meets the criteria for a 70 percent disability rating, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board, based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during treatment and VA examinations meet the schedular requirements for an evaluation of 50 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for persistent depressive disorder is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's persistent depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(2015); Bagwell v Brown, 9 Vet. App. 337, 338-39 (1996).

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here the rating criteria accurately describe the Veteran's disability level and symptomatology level and his symptoms are well within the criteria associated with a rating of 50 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomatology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  As the effect of the Veteran's psychiatric symptoms on his social and work situation is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. 115.  Consequently, referral of his increased initial rating claim for extraschedular consideration is not warranted.

Finally, the Board notes that the Veteran's claim for entitlement to a TDIU is being remanded pending further development of his claims for increased evaluations for his back and right knee disabilities and is addressed below.


ORDER

An initial rating of 50 percent, but no higher, for persistent depressive disorder is granted, subject to the applicable regulations governing the payment of monetary awards.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's back and right knee disabilities, and to adjudicate the issue of a TDIU.

In February 2014 and May 2015 the Veteran was afforded VA examinations related to his right knee disability.  The Board finds that these examinations are inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question sand any paired joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

The Veteran was afforded VA back examinations in March 2015 and December 2015.  The Board finds that these examinations are also inadequate because they do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing. 
38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcomes of his increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records dated from December 2015 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right knee disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees. Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected back disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's back, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

The reviewing clinician is asked to provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the clinician is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the clinician that the Veteran's service-connected disabilities currently consist of: (1) persistent depressive disorder; (2) lumbar facet arthrosis; (3) right knee degenerative joint disease with limitation of flexion; (4) right knee degenerative joint disease with limitation of extension; (5) residuals, right foot injury; (6) scar, dorsum left hand.

In making these determinations, the clinician should take into account the Veteran's assertions regarding the impact of his back disability, his right knee disabilities, his persistent depressive disorder, and the combined effect of all of his disabilities on his ability to work.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


